In consolidated proceedings pursuant to CPLR article 78 to review (1) so much of a determination of the Board of Standards and Appeals of the City of New York dated January 10, 1989, as upon granting the petitioners’ application for a special permit to operate an eating and drinking establishment with certain entertainment, imposed restrictions on the hours of entertainment and required that a security guard be posted outside of the premises, and (2) a resolution of the Board of Estimate of the City of New York, dated March 9, 1989, which "disapproved” the prior determination of the Board of Standards and Appeals, and in effect denied the petitioners’ permit application, the appeal is from a judgment of the Supreme Court, Richmond County (Sangiorgio, J.), dated September 5, 1989, which, inter alia, annulled the resolution of the Board of Estimate dated March 9, 1989, and, upon reinstating the determination of the Board of Standards and Appeals, deleted the restrictions on the hours of entertainment and the condition with regard to the posting of a security guard.
Ordered that the judgment is affirmed, without costs or disbursements, for reasons stated by Justice Sangiorgio in the Supreme Court. Thompson, J. P., Lawrence, Harwood and Balletta, JJ., concur.